Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), between Ware
H. Grove, an individual (the “Employee”), and CBIZ, Inc., a Delaware corporation
(the “Company”), amends and restates (and supersedes) the Employment Agreement
entered into by Employee and the Company dated as of December 12, 2000, as
amended effective as of November 22, 2010 (the “Prior Agreement”). This
Agreement is executed and effective as of March 30, 2017.

PRELIMINARY STATEMENT

The Company desires to continue to procure the services of Employee and Employee
desires to continue to be employed by the Company on the terms and subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration and as a condition of the Employee’s employment
by the Company and the mutual covenants and agreements contained herein, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereby agree as follows:

TERMS

1. Employment At Will. The Employee shall commence employment with the Company
on December 12, 2000 (the “Commencement Date”). The Employee shall be employed
by the Company on an “at will” basis as that term is construed under Ohio law
and the Employee’s employment shall continue until such employment is terminated
by Employee or by the Company, with or without Cause (as defined in Section 2
below). It is expressly understood and agreed between the Company and the
Employee that the duration of the Employee’s employment is unspecified and rests
in the sole discretion of the Company.

2. Discontinuation of Position.

(a) In the event Employee’s employment terminates following the execution of
this Agreement, the Company shall provide Employee with the payments and
benefits set forth below; provided, however, that in no event shall a payment be
made under this Section due to Employee’s termination of employment unless such
termination constitutes a “Separation from Service,” as defined under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

(b) Notwithstanding anything to the contrary contained in Section 1 hereof,
following a Change in Control (as defined in Exhibit A attached hereto) at any
time while the Employee is employed by the Company, and an election by the
Employee to terminate his employment with the Company (or its successor) for
Good Reason within two years of such Change in Control, the Company (or its
successor) shall pay the Employee a multiple of two (2) times the sum of (i) his
current base salary at the time of Employee’s Separation from Service (“Base
Salary”), plus (ii) the average bonus paid to Employee in the three-year period
immediately preceding the year of termination (the “Average Bonus”), payable in
pro rata monthly amounts for a period of twenty-four (24) months subsequent to
Employee’s Separation from Service following the date of such Change in Control.

(c) Similarly, if at any time while the Employee is employed by the Company the
Company terminates the Employee without Cause, the Company shall pay the
Employee a multiple of two (2) times the sum of (i) his Base Salary, plus
(ii) the Average Bonus, payable in pro rata monthly amounts for a period of
twenty-four (24) months subsequent to Employee’s Separation from Service.



--------------------------------------------------------------------------------

(d) In addition, if the Employee terminates his employment under either Section
2(b) or Section 2(c) above, the Company will continue to provide health and
welfare benefits to the Employee and his dependents at the same levels and for
the same costs as exist on the date of Change in Control or termination, as
applicable, for a period of twenty four (24) months thereafter; provided,
however, that the Company’s obligations to provide health and welfare benefits
shall expire prior to such twenty four (24)-month period if the Employee accepts
other employment during such period and Employee is eligible to receive health
and welfare benefits pursuant to such employment.

(d) As used herein, the term “Cause” shall mean (i) fraud, misappropriation,
embezzlement, or willful conduct, gross misconduct or dishonesty on the part of
the Employee that is materially injurious to the Company, (ii) the conviction of
a felony or the commission of an act involving moral turpitude, (iii) the
Employee’s failure to perform his duties with the Company or to carry out the
reasonable and lawful directives of the Company’s Chief Executive Officer, which
failure has not been cured within thirty (30) days after notice of such failure
is given to the Employee by the Company, (iv) the Employee’s breach of any
provision of this Agreement, which breach has not been cured within thirty
(30) days after notice of such breach is given to the Employee by the Company,
or (v) termination occurring as a result of the Employee’s death or permanent
disability. The Employee will be deemed to be permanently disabled if the
Employee is unable to fully perform his duties and responsibilities hereunder by
reason of physical or mental illness, injury or incapacity for ninety (90) days
in any twelve (12)-month period. As used herein, the term “Good Reason” shall
mean: (i) the Company materially reduces Employee’s authority, duties or
responsibilities from those set forth in Section 3 below; (ii) the Company
materially reduces Employee’s Base Salary from that set forth in Section 4(a)
below (but only to the extent that such reduction results in a substantial
reduction in Employee’s total compensation); (iii) Employee is required to
report to anyone other than the Chief Employee Officer of the Company or the
Board of Directors of the Company, such as another corporate officer or
employee; (iv) the Company changes Employee’s principal place of employment to a
location that is more than 50 miles from the geographical center of Cleveland,
Ohio, or changes the Company’s principal Employee offices to a location that is
more than 50 miles from the geographical center of Cleveland, Ohio; or (v) the
Company materially breaches any of its obligations under this Agreement;
provided, however, that notwithstanding the foregoing, no termination of
employment by Employee shall constitute a termination for “Good Reason” unless
(x) Employee gives the Company notice of the existence of an event described in
clause (i), (ii), (iii), (iv) or (v) of this Section 2(d), within 90 days
following the occurrence thereof, (y) the Company does not remedy such event
described in clause (i), (ii), (iii), (iv) or (v) of this Section 2(d), as
applicable, within 30 days of receiving the notice described in the preceding
clause (x) of this Section 2(d), and (z) in all cases, Employee terminates
employment pursuant to Section 2(a) within one year from the date the event
described in clause (i), (ii), (iii), (iv) or (v) of this Section 2(d) initially
occurred.

In the event Employee is a “Specified Employee” (as defined under Code Section
409A), then any and all payments or benefits under this Section 2 that are not
excludable from Code Section 409A’s definition of “deferred compensation” shall
commence being paid six (6) months after Executive’s Date of Termination. At
such time, Employee shall receive one lump sum catch-up payment equal to the
amount that would have been paid over the previous six (6)-month period. All
remaining benefits or payments, if any, shall be paid as otherwise provided for
under this Agreement.

3. Title; Duties. The Employee’s title shall be Senior Vice President and Chief
Financial Officer and he shall report directly to the Chief Executive Officer of
the Company. The Employee shall devote his full business time and efforts solely
to the business and interests of the Company; provided, however, that nothing
contained herein shall prohibit the Employee from serving on the board of
directors or an



--------------------------------------------------------------------------------

advisory counsel of no more than three companies or otherwise participating on
the board of any charitable, community, or similar organization so long as such
activities do not, in the reasonable opinion of the Company’s Chief Executive
Officer, unreasonably interfere with the Employee’s duties and responsibilities
to the Company. During his employment with the Company, the Employee shall not
engage in any activity which would be inconsistent with such duties or with the
objectives and business of the Company and shall diligently perform his
obligations and discharge his duties under this Agreement. The Employee shall
adhere to all ethical practices and other rules and regulations established by
the Company.

4. Salary and Benefits. During the term of the Employee’s employment with the
Company, the Employee shall receive the following salary and benefits:

(a) Annual Salary. The Employee’s base annual salary as of the effective date of
this Agreement shall be Four Hundred Twenty Eight Thousand Five Hundred Dollars
($428,500.00). The Employee’s base annual salary shall be reviewed on an annual
basis and may be adjusted based on the performance of the Employee.

(b) Discretionary Bonus. The Employee shall be eligible to participate in all
bonus programs of the Company that are generally provided for the benefit of the
senior executives of the Company; provided that the amount of any such bonus
shall be based on the criteria established for measuring the performance of
Employee as determined by the Chief Executive Officer of the Company or the
Board of Directors of the Company.

(c) Benefits. The Employee shall be eligible to participate in all health and
welfare benefit plans and other employee benefit plans, practices, policies and
programs provided by the Company and applicable to similarly situated employees
of the Company, as the same may be amended from time to time.

(d) Automobile Allowance. During the term of the Employee’s employment with the
Company, the Employee shall receive an automobile allowance equal to $500 per
month.

(e) Stock Options. The Employee shall be eligible to participate in stock
options and restricted stock awards (“Additional Awards”) made available to
senior management of the Company after his first year of employment, which stock
option awards shall be at the discretion of the Compensation Committee of the
Board of Directors of the Company. Following either (i) a Change in Control at
any time while the Employee is employed by the Company, and an election by the
Employee to terminate his employment with the Company (or its successor) for
Good Reason within two years of such Change in Control, or (ii) termination of
the Employee by the Company without Cause, then the unvested portion of the
Additional Awards shall immediately vest in the case of restricted stock awards,
and, in the case of stock option awards, become immediately exercisable for the
remaining term of such stock option.

5. Noncompetition. During the applicable Restriction Period (as defined below),
the Employee shall not, directly or indirectly (whether individually or as a
shareholder or other owner, investor, partner, director, officer, employee,
consultant, creditor or agent of any person, firm, association, organization, or
other entity other than the Company):

(a) Enter into, engage in, promote, assist (financially or otherwise), or
consult with any business (the “Business”) which competes with the business of
the Company anywhere in the United States;



--------------------------------------------------------------------------------

(b) Induce (or attempt to induce) or encourage any employee, officer, director,
representative, agent, vendor, or independent contractor of the Company to
terminate or materially alter its relationship with the Company, or otherwise
interfere or attempt to interfere in any way with the Company’s relationships
with its employees, officers, directors, representatives, agents, vendors,
independent contractors, or others;

(c) Employ or engage any person who, at any time within the twelve (12)-month
period immediately preceding such employment or engagement, was an employee,
officer, director, representative, agent, vendor, or independent contractor of
any the Company; or

(d) Take any other action that would impair the value of the Business or the
assets of the Company, including, without limitation, any action that would tend
to disparage or diminish the reputation of the Company.

For purposes of this agreement, the term “Restriction Period” shall mean the
period commencing on the date hereof and continuing for one (1) year after the
date on which the Employee’s employment with the Company is terminated (for any
reason).

The Employee acknowledges that (i) the provisions of Sections 5 and 6 of this
Agreement are fundamental and essential for the protection of the Company’s
legitimate business and proprietary interests, and (ii) such provisions are
reasonable and appropriate in all respects.

Notwithstanding the foregoing, nothing contained in this Section 5 shall be
deemed to preclude the Employee from owning less than five percent (5%) of the
combined voting power of all issued and outstanding voting securities of any
publicly held corporation whose stock is traded on a major stock exchange or
quoted on NASDAQ.

6. Nondisclosure. The Employee agrees that he shall not at any time after the
date of this Agreement directly or indirectly copy, disseminate or use, for the
Employee’s personal benefit or the benefit of any third party, any Confidential
Information (as defined below), regardless of how such Confidential Information
may have been acquired, except for the disclosure or use of such Confidential
Information as may be (a) required by Employee in connection with his employment
with the Company, (b) required by law, or (c) authorized in writing by the
Company. For purposes of this Agreement, the term “Confidential Information”
shall mean all information or knowledge belonging to, used by, or which is in
the possession of the Company or relating to the Company’s business, business
plans, strategies, or clients (including, without limitation, the names,
addresses or telephone numbers of such clients), vendors, technology, programs,
finances, costs, employees (including, without limitation, the names, addresses
or telephone numbers of any employees), employee compensation rates or policies,
marketing plans, development plans, computer programs, computer systems,
inventions, developments, trade secrets, know-how or confidences of the Company,
without regard as to whether any of such Confidential Information may be deemed
confidential or material to any third party, and the Employee hereby stipulates
to the confidentiality and materially of such Confidential Information.
Notwithstanding anything to the contrary contained in the preceding sentence,
Confidential Information shall not include information that is or becomes
generally available to the public other than as a direct or indirect result of a
disclosure by the Employee or a representative of the Employee. The Employee
acknowledges that all of the Confidential Information is and shall continue to
be the exclusive proprietary property of the Company, whether or not prepared in
whole or in part by the Employee and whether or not disclosed to or entrusted to
the custody of the Employee. The Employee agrees upon the termination of
Employee’s employment with the Company (for any reason), the Employee will
return promptly to the Company all memoranda, notes, records, reports, manuals,
pricing lists, prints and other documents (and all copies thereof) relating to
the Company’s business which the Employee may then possess or have within the
Employee’s control, regardless of whether any such documents constitute
Confidential Information. The Employee further agrees that he shall forward to
the Company or its designee all Confidential Information which at any time comes
into the Employee’s possession or the possession of any other person, firm or
entity with which the Employee is affiliated in any capacity.



--------------------------------------------------------------------------------

7. Remedies. The Employee acknowledges and agrees that the Company would suffer
irreparable harm from a breach by the Employee of the restrictive covenants set
forth in Sections 5 or 6. Therefore, in the event of the actual or threatened
breach by the Employee under Sections 5 or 6, the Company may, in addition and
supplementary to any other rights and remedies exiting in its favor (including,
without limitation, its right to terminate the Employee’s employment for Cause),
apply to any court of law or equity of competent jurisdiction for specific
performance or injunctive or other relief in order to enforce or prevent any
violation of the provisions of Sections 5 or 6. The Employee agrees not to raise
the defense of an adequate remedy at law in any such proceeding. The Employee
agrees that the existence of any claim or cause of action by the Employee
against the Company, whether predicated upon this Agreement or any other
contract, shall not constitute a defense to the enforcement by the Company of
the provisions of Section 5 or 6.

8. Notice. All notices and other communications required or permitted under this
Agreement shall be deemed to have been duly given and made if in writing and if
served either by personal delivery to the party for whom intended (which shall
include delivery by Federal Express or similar service) or three (3) business
days after being deposited, postage prepaid, certified or registered mail,
return receipt requested, in the United States mail bearing the address shown in
this Agreement for, or such other address as may be designated in writing
hereafter by, such party:

 

If to the Employee:    Mr. Ware H. Grove    7678 Mannheim Court    Hudson, Ohio
44236 If to the Company:    CBIZ, Inc.    6050 Oak Tree Blvd., South    Suite
500    Cleveland, Ohio 44131    Attention: Chief Executive Officer   
                 General Counsel

9. Reformation; Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is finally determined by
a court of competent jurisdiction to be unenforceable or invalid under
applicable law, such provision shall be effective only to the extent of its
enforceability or validity, without affecting the enforceability or validity of
the remainder of this Agreement, and such court shall have jurisdiction to
reform this Agreement to the maximum extent permitted by law. In the event that
any such provision of this Agreement cannot be reformed, such provision shall be
deemed severed from this Agreement, but every other provision of this Agreement
shall remain in full force and effect.

10. Binding Effect: Waiver. The terms and provisions of this Agreement shall be
binding on and inure to the benefit of the Employee, his heirs, executors,
administrators, and other legal representatives and shall be binding on and
inure to the benefit of the Company, its affiliates, successors or assigns. The
failure of the Company at any time or from time to time to require performance
of any of the Employee’s obligations under this agreement shall in no manner
affect the Company’s right to enforce any provision of this Agreement at a
subsequent time, and the waiver of any rights arising out of any breach shall
not be construed as a waiver of any rights arising out of any subsequent or
prior breach.



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Employee and the Company with respect to the subject
matter hereof, and supersedes all prior agreements and understandings relating
to the subject matter hereof.

12. Amendment. No amendment, modification, or waiver of any provision of this
Agreement, or consent to any departure by the Employee therefrom, shall be
effective unless the same shall be in writing and signed by the parties hereto.

13. Assignment. This Agreement is for personal services to be performed by the
Employee and may not be assigned or transferred by the Employee, or the
obligations of the Employee performed by any other party. All of the rights and
obligations of the Company under this Agreement are fully assignable and
transferable by the Company.

14. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

15. Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

17 . Tax Considerations and Payment Limitations.

(a) Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and, local, employment, or other taxes pursuant to
any applicable law or regulation.

(b) Code Section 409A Compliance. This Agreement is intended to be operated in
compliance with the provisions of Code Section 409A (including any applicable
rulings or regulations promulgated thereunder). In the event that any provision
of this Agreement fails to satisfy the provisions of Code Section 409A and
cannot be amended, modified, or terminated, then such provision shall be void
and shall not apply to Employee, to the extent practicable. In the event that it
is determined to not be feasible to so void a provision of this Agreement as it
applies to any amount payable to or on behalf of Employee, such provision shall
be construed in a manner so as to comply with the requirements of Code Section
409A. No severance obligation or payment otherwise due to Employee as a result
of a severance payable upon termination pursuant to Section 2 of this Agreement
shall exist unless Employee first provides CBIZ with notice of the condition
triggering such separation within 90 days after the initial existence of the
condition, and Employee allows CBIZ to remedy the condition within at least 30
days after notice has been provided by Employee. If the condition contained in
Employee’s notice is not remedied within the foregoing period, then Employee is
entitled to claim a Separation from Service pursuant to Section 2 of this
Agreement.

(c) Code Section 162(m)—Delay of Payments. Notwithstanding any other provision
of this Agreement to the contrary, the Company may delay the payment of any
amount otherwise due to Employee under Section 2 of this Agreement if the
Company reasonably anticipates that its deduction resulting from such payment,
either alone or in combination with any other amounts to be paid or provided to
Employee under any section of this Agreement or any other agreements, plans or
programs of the Company, would be reduced by application of Code Section 162(m);
provided, however, that the Company shall make payments to Employee at the
earliest date at which the Company believes Code Section 162(m) will no longer
reduce its deduction for such payments.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this instrument as of the date first above written.

 

EMPLOYEE:

/s/ Ware H. Grove

Ware H. Grove THE COMPANY: CBIZ, Inc.

/s/ Jerome P. Grisko, Jr.

Jerome P. Grisko, Jr., CEO



--------------------------------------------------------------------------------

EXHIBIT A

CHANGE IN CONTROL

Change in Control. A “Change in Control” shall mean the occurrence during the
term of Employee’s employment with the Company of any of the following events:
(A) any person or group of persons (including, without limitation, CBIZ and any
shareholder of CBIZ) purchases thirty percent (30%) or more of the voting
control or value of the capital stock of CBIZ, in one transaction or in a series
of transactions (a “Transaction”), excluding, however, any repurchase of capital
stock by CBIZ after the date of a Transaction; or (B) the shareholders of CBIZ
approve an agreement to merge or consolidate with another corporation or other
entity resulting (whether separately or in connection with a series of
transactions) in a change in ownership of thirty percent (30%) or more of the
voting control or value of the capital stock of CBIZ, or an agreement to sell or
otherwise dispose of all or substantially all of CBIZ’s assets (including,
without limitation, a plan of liquidation or dissolution), or otherwise approve
of a fundamental alteration in the nature of CBIZ’s business, provided that the
30% change of control does not result from a repurchase of capital stock by CBIZ
after such merger, consolidation or sale of assets.